DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
Information Disclosure Statement
2.	The information disclosure statement (IDS)s submitted on 2/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Applicant’s claim amendments filed on 1/28/2022, has been entered and carefully considered. Claims 11, 15, 18, 22, 25 and 29 are amended, claims 1-10, 16-17, 23-24 and 30-31 are canceled. Claims 11-15, 18-22 and 25-29 are pending.

Response to Arguments
4.	Applicant’s arguments, filed on 1/28/2022, pages 6-9, with respect to the amended claims 11, 18 and 25 that Papasakellariou does not disclose “wherein the maximum payload size is determined based on a number of symbols allocated for a physical uplink control channel (PUCCH) format 4 and based on a UCI coding rate” as the amended claims. Applicant’s arguments have been fully considered but they are not persuasive.
	Regarding the argument, applicant specifically argues that in Papasakellariou’s priority provisional application 62/095296, there are no features about the relationship between the code rate, the size of the UCI payload, and the number of the PUCCH symbols. The examiner respectfully disagrees.
	Papasakellariou’s priority provisional application [Pages 18-19] describes “a new
PUCCH format, PUCCH Format 4, to support large UCI payload size, which can be based on the PUSCH structure for UCI transmission”. [Page 25] discuss an encoding process for large UCI payloads using Reed-Muller coding for payloads up to 11 bits and channel coding rate matching for the CQI information. [Page 28] describes reporting P-CSI in a same subframe, in which a maximum payload is limited to 44 information bits or 88 information bits. [Page 19] “Figure 6 illustrates a structure for a PUCCH Format 4 according to this invention.” The Figure 6 of the provisional application is the same as the Fig. 4 of the Papasakellariou’s later filed nonprovisional application US 2016/0183244. Fig. 4, [0074] describes the transmission of a UCI (HARQ-ACK, or SR, or P-CSI) payload size of the PUCCH format 4 is based on number symbol, Nsymb, in a same subframe, and is based on coding rate r as tx=(OUCI+OCRC)/(SEmod·MRB PUCCH·Nsc RB·Nsymb PUCCH). The equation shows the relationship between the code rate, the size of the UCI payload, and the number of the PUCCH symbols.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 11-12, 18-19, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Aris Papasakellariou (US 2016/0183244) hereinafter Papasakellariou, and in view of Han et al. (US 2014/0003452) hereinafter Han.

Regarding Claim 11, Papasakellariou teaches A method for a user equipment (UE) to transmit control information in a wireless communication system ([Abstract, a method for a UE to transmit uplink control information (UCI)), the method comprising: determining a maximum payload size for an uplink control information (UCI) payload ([Para. 0025, 0074, 0115-0116] Fig. 13, UE transmits CSI using different PUCCH formats, and at 1350, determined using PUCCH format 4 based on payload of the CSI (UCI payload). Fig. 4 the transmission of a UCI (HARQ-ACK, or SR, or P-CSI) payload of UCI information bits in a PUCCH format 4, where transmission of HARQ-ACK and a maximum number of P-CSI reports in the same subframe (i.e., maximum UCI payload size)), wherein the maximum payload size is determined based on a number of symbols allocated for a physical uplink control channel (PUCCH) format 4 and based on a UCI coding rate ([Para. 0005-0006, 0073-0074, 0128, 0151] Fig. 4 shows the UCI payload of PUCCH format 4 is based on number symbol, Nsymb, in PUCCH in a same subframe, and is based on coding rate r, as shown in Fig. 22), wherein the number of symbols allocated for the PUCCH format 4 is variable ([Para. 0074, 0128] Where the number of UCI symbol, Nsymb, in PUCCH can vary depending on a UCI payload that UE need to transmit);
symb, in PUCCH is based on UCI coding rate).
Papasakellariou does not disclose reducing a size of channel state information (CSI) based on the determined maximum payload size; wherein the UCI payload includes hybrid ARQ acknowledgement (HARQ- ACK) information and the reduced size of the CSI.
Han teaches reducing a size of channel state information (CSI) based on the determined maximum payload size ([Para. 0035, 0077-0078] the UCI payload of a PUCCH transmission may be 13 bits (maximum payload size of a PUCCH format). Fig. 2, If it is determined that the number of UCI bits (UCI payload) to be transmitted is greater than the payload capacity, then the method may include discarding at least some bits of the CSI bits (reducing a size of the CSI and coding ACK/NACK bits (reduced size of UCI) for transmission using PUCCH format); wherein the UCI payload includes hybrid ARQ acknowledgement (HARQ- ACK) information and the reduced size of the CSI. ([Para. 0028-0029, 0077-0078] When a total number of uplink control information (UCI) bits, which may include both the ACK/NACK bits and the CSI bits, is over 13 bits, some CSI bits may be discarded for transmission using PUCCH format. Where the CSI bits are modulated into symbols [0103]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Papasakellariou and Han to implement an UCI method of multiplexing CSI and HARQ-ACK information to reduce downlink throughput loss due to the unavailability of proper CSI feedback.
Regarding Claim 12, the combination of Papasakellariou and Han, specifically, Papasakellariou teaches wherein the CSI includes periodic CSI (p-CSI) ([Para. 0149-0150] UE 114 transmits a periodic CSI (P-CSI) report in a PUCCH format 4).

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 11 as being unpatentable over Papasakellariou in view of Han, specifically, Papasakellariou teaches A User Equipment (UE) configured to operate in a wireless communication system, the communication device comprising: at least one Radio Frequency (RF) units; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor ([Para. 0047-0051] Fig. 2, UE 114 includes transceiver 210, processor 240 coupled to memory 260, which storing programs (instructions) executed by the processor).

Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 12.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 18. 
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 12.

s 13-14, 20-21, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Han as applied to claims 11, 18 and 25 respectively above, and further in view of Chen et al. (US 2013/0121270) hereinafter Chen.
Regarding Claim 13, the combination of Papasakellariou and Han does not disclose wherein a first reference payload size of the PUCCH format 4 when the number of symbols is M is less than a second reference payload size of the PUCCH format when the number of symbols is N, and wherein M is less than N.
Chen teaches wherein a first reference payload size of the PUCCH format 4 when the number of symbols is M is less than a second reference payload size of the PUCCH format when the number of symbols is N, and wherein M is less than N.  ([Para. 0010, 0030, 0068-0072] the UE may determine a control channel format to use in the subframe, and send the CSI in the subframe based on the control channel format. PUCCH format 4 may be selected for reporting CSI in subframes based on the total payload size. Where each subframe includes two slots, and each slot may include six symbol periods (M) for an extended cyclic prefix. The six symbol periods is less than the seven symbol periods (N) for a normal cyclic prefix (second reference payload size) for uplink transmission using PUCCH format 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Papasakellariou, Han and Chen to implement an UCI method for different capacities of PUCCH format to improve reliability.
Regarding Claim 14, the combination of Papasakellariou and Han does not disclose wherein M is N-1.
Chen teaches wherein M is N-1 ([Para. 0010, 0030] the UE may determine a control channel format to use in the subframe, and send the CSI in the subframe based on the control channel format. Where each subframe includes two slots, and each slot may include six symbol periods (M) for an extended cyclic prefix. The six symbol periods is less than the seven symbol periods (N) for a normal cyclic prefix (second reference payload size). That is, 6 symbols (M) is 7 symbols (N-1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Papasakellariou, Han and Chen to implement an UCI method for different capacities of PUCCH format to improve reliability.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 14.

s 15, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Han as applied to claims 11, 18 and 25 respectively above, and further in view of Earnshaw et al. (US 2011/0269490) hereinafter Earnshaw.

Regarding Claim 15, the combination of Yin and Han does not disclose wherein the symbols includes Orthogonal Frequency Division Multiple Access (OFDMA) based symbols, and wherein the UCI coding rate increases based on decrease of the number of symbols.
Earnshaw teaches wherein the symbols includes Orthogonal Frequency Division Multiple Access (OFDMA) based symbols, ([Para. 0119, 0129] Fig. 10a shows one or more CSI reference symbols may be encoded in a subframe in an orthogonal frequency division multiplex access (OFDMA)), and wherein the UCI coding rate increases based on decrease of the number of symbols ([Para. 0087-0088, 0109-0110] Fig. 8 shows variable coding rate for encoding different CSI payload lengths into the UCI transmission resource. Where, the coding rate is adjusted in relation to the number of coded symbols to be allocated. The CSI coding rate is increased as fewer modulation symbols are available for the CSI transmission due to the puncturing coded symbols).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yin, Han and Earnshaw to implement PUCCH transmission based on the payload size and effective coding rate to improve the system operation [0117]. 

Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 15.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120320852, Seo et al. discloses Method and apparatus of transmitting uplink signal.
US 20110249578, Nazar et al. discloses Channel state information transmission for multiple carriers.
US 20100271970, Pan et al. discloses Method and apparatus for transmitting uplink control information for carrier aggregated spectrums.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413